Citation Nr: 1435035	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a left ankle disability. 

2. Entitlement to an evaluation in excess of 20 percent for a right elbow disability. 

3. Entitlement to an evaluation in excess of 20 percent for a left knee disability. 

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 1982. 

This matter comes to the Board of Veterans' Appeals  (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 10 percent rating for strain of the lateral ligaments of the left ankle (left ankle disability), his 20 percent rating for epicondylitis, right elbow (dominate) (right elbow disability), and his 20 percent rating for residuals, Osgood-Schlatter 's disease, left knee, with patellar tendinitis (left knee disability). 

These issues have been recharacterized to better comport to the evidence of record. 

The Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge in April 2010.  At this hearing the Veteran submitted additional medical evidence to the Board that had not been considered by the AOJ and specifically waived initial AOJ consideration.  In September 2010, the case was remanded for further development.  In the remand, the Board found that the TDIU claim had been raised by the record and was thus also on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).     

In a September 2013 rating decision, the AOJ assigned a temporary total (100%) rating for the Veteran's left knee disability effective August 19, 2013 based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent is restored effective November 1, 2013, the first day of the month following the Veteran's convalescent period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the September 2010 remand, the AOJ was instructed to schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle, right elbow and left knee disabilities.  This examination was afforded to the Veteran in December 2010.  Subsequent VA treatment records show that the Veteran underwent arthroscopic surgery on the left knee in August 2013 with a subchondral fracturing type chondroplasty of the medial femoral condyle.  The preoperative diagnosis was internal derangement of the left knee and the post-operative diagnosis was grade IV chrondrolysis of the medial femoral condyle of the left knee.  Then, in an October 2013 statement, the Veteran reported worsening of the left knee since the surgery.  Additionally, in a March 2014 statement, the Veteran reported that the left knee surgery did not produce the desired effect, which in turn was putting strain on his left ankle.  He also noted that the use of his cane was straining his right elbow.  Moreover, in June 2014, the Veteran's representative submitted a physician's statement indicating that the Veteran's left knee was characterized by advanced degenerative joint disease and that the overall condition of the knee was unlikely to improve.  

The evidence received since the December 2010 VA examination clearly suggests worsening of the Veteran's left knee disability and also potentially suggests worsening of the left ankle and right elbow disabilities.  Additionally, approximately three and half years have passed since this examination.  Consequently, a remand is required to afford the Veteran a new VA examination to assess the current severity of these disabilities.  Also, as the Veteran's claim for a TDIU is inextricably intertwined with the instant claims for increase, this claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  On remand, a current opinion concerning whether the Veteran's service connected disabilities render him unable to secure and maintain substantial gainful employment should also be obtained.  

Prior to scheduling the examination and medical opinion, the AOJ should obtain records of VA treatment and evaluation for the left knee, left ankle and right elbow disabilities dated since October 2012.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities since December 2010 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of VA treatment and evaluation for left knee, left ankle and right elbow disabilities dated since October 2012.  Ask the Veteran to identify any additional sources of treatment or evaluation he has received for left knee, left ankle and right elbow disabilities since December 2010 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's left knee, left ankle and right elbow disabilities.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's combination of service-connected disabilities renders him unable to secure or follow a substantially gainful occupation.  The examiner is advised that advancing age and any impairment caused by conditions that are not service-connected must be disregarded when formulating the opinion.  The examiner should provide a specific rationale for the opinion provided.  

3.  Review the examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claims, including any necessary consideration of whether referral for an extraschedular rating is warranted.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



